

Explanatory Note:  This Loan and Security Agreement is included as an exhibit to
the Neoprobe Corporation Current Report on Form 8-K filed January 5, 2012, to
provide information concerning its terms.  Except for its status as the
agreement between the parties with respect to the transaction described therein,
it is not intended to provide factual information about the parties. The
representations and warranties contained in the Loan and Security Agreement were
made only for purposes of such agreement, and as of specific dates, were solely
for the benefit of the contracting parties, and may be subject to limitations
agreed by the contracting parties, including being qualified by confidential
disclosures between them.  These representations and warranties were also made
for the purpose of allocating contractual risk between the contracting parties
instead of establishing them as facts, and may be subject to standards of
materiality applicable to the contracting parties that differ from those
applicable to investors.  Accordingly, they should not be relied upon by
investors as statements of factual information.

 
EXHIBIT 10.1
 
LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT is made and dated as of December 29, 2011 and
is entered into by and between NEOPROBE CORPORATION , a Delaware corporation,
(“Borrower”), and HERCULES TECHNOLOGY II, L.P., a Delaware limited partnership
(“Lender”).
 
RECITALS
 
A.           Borrower has requested Lender to make available to Borrower a loan
in an aggregate principal amount of up to $10,000,000;
 
B.           Lender is willing to make such loan on the terms and conditions set
forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, Borrower and Lender agree as follows:
 
SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION
 
1.1           Unless otherwise defined herein, the following capitalized terms
shall have the following meanings:
 
“Account Control Agreement(s)” means any agreement entered into by and among
Lender, Borrower and a third party bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Lender a perfected first
priority security interest in the subject account or accounts.
 
“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit I.
 
“Advance” means the Term Advance.
 
“Advance Request” means a request for an Advance submitted by Borrower to Lender
in substantially the form of Exhibit A.

 
1

--------------------------------------------------------------------------------

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.
 
“Asset Acquisition” means the licensing by the Borrower from AstraZeneca AB of a
compound under development, intended for ultimate use in the diagnosis of
Alzheimer’s Disease.
 
“Assignee” has the meaning given to it in Section 10.13.
 
“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.
 
“Cash” means all cash and liquid funds.
 
“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower,
sale or exchange of outstanding shares (or similar transaction or series of
related transactions) of Borrower or any Subsidiary in which the holders of
Borrower’s outstanding shares immediately before consummation of such
transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, retain
shares representing more than fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether Borrower is the surviving
entity.
 
“Claims” has the meaning given to it in Section 10.10.
 
“Closing Date” means the date of this Agreement.
 
“Collateral” means the property described in Section 3.
 
“Commitment Fee” means $37,500, which fee is due to Lender on or prior to the
Closing Date, and shall be deemed fully earned on such date regardless of the
early termination of this Agreement.
 
“Confidential Information” has the meaning given to it in Section 10.12.

 
2

--------------------------------------------------------------------------------

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another
Person, including any such obligation directly or indirectly guaranteed,
endorsed, co-made or discounted or sold with recourse by that Person, or in
respect of which that Person is otherwise directly or indirectly liable; (ii)
any obligations with respect to undrawn letters of credit, corporate credit
cards or merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include (a) endorsements of
negotiable instruments for collection or deposit in the ordinary course of
business; (b) obligations arising under this Agreement; (c) obligations existing
on the Closing Date and described in Schedule 1A; (d) obligations incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance and return-of-money bonds and similar obligations not exceeding any
time outstanding $100,000 in aggregate liability; (e) obligations incurred with
respect to any Permitted Indebtedness; or (f) obligations not otherwise
permitted by clauses (a) through (e) above so long as any such Contingent
Obligations, in the aggregate at any time outstanding do not exceed
$100,000.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
 
“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.
 
“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.
 
“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” has the meaning given to it in Section 9.
 
“Facility Charge” means $100,000.00.
 
“Financial Statements” has the meaning given to it in Section 7.1.
 
 “GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
 
“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within sixty (60) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) all Contingent Obligations..

 
3

--------------------------------------------------------------------------------

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.
 
“Interest-Only Period” means the period beginning on the Closing Date and
expiring on July 1, 2012, provided the Interest-Only Period shall be the period
beginning on the Closing Date and expiring on January 1, 2013 upon Borrower’s
providing evidence satisfactory to Lender that Borrower has received FDA
approval for Lymphoseek on or before June 30, 2012.
 
“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.
 
“Joinder Agreement” means a completed and executed Joinder Agreement by a
Subsidiary in substantially the form attached hereto as Exhibit G.
 
“Lender” has the meaning given to it in the preamble to this Agreement.
 
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.
 
“Loan Documents” means this Agreement, the Note, the ACH Authorization, the
Account Control Agreements, the Joinder Agreements, all UCC Financing
Statements, the Warrant, and any other documents executed in connection with the
Secured Obligations or the transactions contemplated hereby, as the same may
from time to time be amended, modified, supplemented or restated.
 
“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, prospects or condition (financial or
otherwise) of Borrower, taken as a whole; or (ii) the ability of Borrower to
perform the Secured Obligations in accordance with the terms of the Loan
Documents, or the ability of Lender to enforce any of its rights or remedies
with respect to the Secured Obligations; or (iii) the Collateral or Lender’s
Liens on the Collateral or the priority of such Liens.

 
4

--------------------------------------------------------------------------------

 

“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.
 
“Note” means the Term Note.
 
“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.
 
“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.
 
“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
arising under this Agreement or any other Loan Document; (ii) Indebtedness
existing on the Closing Date which is disclosed in Schedule 1A; (iii)
Indebtedness of up to $100,000 outstanding at any time secured by a lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the lesser of the cost or fair market value of the
Equipment financed with such Indebtedness; (iv) Indebtedness to trade creditors
incurred in the ordinary course of business, including Indebtedness incurred in
the ordinary course of business with corporate credit cards; (v) Indebtedness
that also constitutes a Permitted Investment; (vi) Subordinated Indebtedness;
(vii) reimbursement obligations in connection with letters of credit that are
secured by cash or cash equivalents and issued on behalf of Borrower or a
Subsidiary thereof in an amount not to exceed $200,000 at any time outstanding,
(viii) other Indebtedness in an amount not to exceed $100,000 at any time
outstanding, and (ix) extensions, refinancings and renewals of any items of
Permitted Indebtedness, provided that the principal amount is not increased or
the terms modified to impose materially more burdensome terms upon Borrower or
its Subsidiary, as the case may be.
 
“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) Investments permitted under the Borrower’s
Investment Policy attached hereto as Exhibit J; (iii) repurchases of stock from
former employees, directors, or consultants of Borrower under the terms of
applicable repurchase agreements at the original issuance price of such
securities in an aggregate amount not to exceed $250,000 in any fiscal year,
provided that no Event of Default has occurred, is continuing or would exist
after giving effect to the repurchases; (iv) Investments accepted in connection
with Permitted Transfers; (v) Investments (including debt obligations) received
in connection with the bankruptcy or reorganization of customers or suppliers
and in settlement of delinquent obligations of, and other disputes with,
customers or suppliers arising in the ordinary course of Borrower’s business;
(vi) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not affiliates, in
the ordinary course of business, provided that this subparagraph (vi) shall not
apply to Investments of Borrower in any Subsidiary; (vii) Investments consisting
of loans not involving the net transfer on a substantially contemporaneous basis
of cash proceeds to employees, officers or directors relating to the purchase of
capital stock of Borrower pursuant to employee stock purchase plans or other
similar agreements approved by Borrower’s Board of Directors; (viii) Investments
consisting of travel advances in the ordinary course of business; (ix)
Investments in newly-formed Subsidiaries organized in the United States,
provided that such Subsidiaries enter into a Joinder Agreement promptly after
their formation by  Borrower and execute such other documents as shall be
reasonably requested by Lender; (x) Investments in subsidiaries organized
outside of the United States approved in advance in writing by Lender; (xi)
joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the licensing of technology, the development of
technology or the providing of technical support, provided that any cash
Investments therein by Borrower (exceeding Investments related to the Asset
Acquisition) do not exceed $2,500,000 in the aggregate in any fiscal year; and
(xii) additional Investments that do not exceed $2,500,000 in the aggregate.

 
5

--------------------------------------------------------------------------------

 

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Lender; (ii) Liens existing on the Closing Date which are disclosed in Schedule
1C; (iii) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings; provided, that Borrower maintains adequate reserves therefor in
accordance with GAAP; (iv) Liens securing claims or demands of materialmen,
artisans, mechanics, carriers, warehousemen, landlords and other like Persons
arising in the ordinary course of Borrower’s business and imposed without action
of such parties; provided, that the payment thereof is not yet required;
(v) Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder; (vi) the following deposits, to
the extent made in the ordinary course of business:  deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
liens arising under ERISA or environmental liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; (vii) Liens on
Equipment or software or other intellectual property constituting purchase money
liens and liens in connection with capital leases securing Indebtedness
permitted in clause (iii) of the definition of “Permitted Indebtedness”;  (viii)
Liens incurred in connection with Subordinated Indebtedness; (ix) leasehold
interests in leases or subleases and licenses granted in the ordinary course of
business and not interfering in any material respect with the business of the
licensor; (x) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of custom duties that are promptly paid on or
before the date they become due; (xi) Liens on insurance proceeds securing the
payment of financed insurance premiums that are promptly paid on or before the
date they become due (provided that such Liens extend only to such insurance
proceeds and not to any other property or assets); (xii) statutory and common
law rights of set-off and other similar rights as to deposits of cash and
securities in favor of banks, other depository institutions and brokerage firms;
(xiii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business so
long as they do not materially impair the value or marketability of the related
property; (xiv) Liens on cash or cash equivalents securing obligations permitted
under clause (vii) of the definition of Permitted Indebtedness; and (xv) Liens
incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by Liens of the type described in clauses (i) through (xi)
above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.

 
6

--------------------------------------------------------------------------------

 

“Permitted Transfers” means (i) sales of Inventory in the normal course of
business, (ii) non-exclusive licenses and similar arrangements for the use of
Intellectual Property in the ordinary course of business and licenses that could
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discrete geographical areas outside of the United States in
the ordinary course of business, or (iii) dispositions of worn-out, obsolete or
surplus Equipment at fair market value in the ordinary course of business, and
(iv) other Transfers of assets having a fair market value of not more than
$150,000 in the aggregate in any fiscal year.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.
 
“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s common
stock.
 
“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.
 
 “SBA” shall have the meaning assigned to such term in Section 7.14.
 
“SBIC” shall have the meaning assigned to such term in Section 7.14.
 
“SBIC Act” shall have the meaning assigned to such term in Section 7.14.
 
 “Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.
 
“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Lender in its
sole discretion.
 
“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.
 
“Term Advance” means any funds advanced under this Agreement.
 
“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to  the greater of either (i) the United States prime rate as reported in The
Wall Street Journal plus 6.75%, and (ii) 10.0%.
 
“Term Loan Maturity Date” means December 1, 2014, provided Term Loan Maturity
Date shall be June 1, 2015 if the Interest-Only Period is extended pursuant to
Section 2.1.
 
“Term Note” means the Promissory Note in substantially the form of Exhibit B.

 
7

--------------------------------------------------------------------------------

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.
 
“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.
 
“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of Delaware; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of Delaware, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.
 
 “Warrant” means the warrant entered into in connection with this Agreement.
 
Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.
 
SECTION 2.  THE LOAN
 
2.1           Term Loan.
 
(a)           Advances.  Subject to the terms and conditions of this Agreement,
Lender will make, and Borrower agrees to draw, two Term Advances, the first in a
principal amount equal to $7,000,000 upon the Closing Date, and the second in a
principal amount of $3,000,000 at any time after Borrower satisfies the Second
Advance Conditions set forth in Section 2.1(b), not in any case later than June
30, 2012.
 
(b)           Second Advance Conditions.  As a condition to requesting the
Second Advance, (i) Borrower shall present Lender with evidence satisfactory to
Lender of FDA approval of Borrower’s product “Lymphoseek”, (ii) all of the
representations and warranties set forth in Section 5 shall be true in all
material respects, and (iii) an Event of Default shall not then be continuing.

 
8

--------------------------------------------------------------------------------

 

(c)           Advance Request.  To obtain a Term Advance, Borrower shall
complete, sign and deliver an Advance Request and Term Note to Lender at the
Closing.
 
(d)           Interest.  The principal balance of a Term Advance shall bear
interest thereon from such Advance Date at the Term Loan Interest Rate based on
a year consisting of 360 days, with interest computed daily based on the actual
number of days elapsed.  The Term Loan Interest Rate will float and change on
the day the Prime Rate changes from time to time.
 
(e)           Payment.  Borrower will make interest-only payments on each Term
Advance on the first day of each month, beginning the month after the Advance
Date and continuing during the Interest-Only Period.  Beginning on the first day
of the month following the expiration of the Interest-Only Period,  Borrower
shall repay the aggregate principal balance of the Term Advances in 30 equal
monthly installments of principal and interest.  The entire principal balance
and all accrued but unpaid interest shall be due and payable on Term Loan
Maturity Date.  Borrower shall make all payments under this Agreement without
setoff, recoupment or deduction and regardless of any counterclaim or defense.
Lender will initiate debit entries to Borrower’s account as authorized on the
ACH Authorization on each payment date of all periodic obligations payable under
this Agreement or the Term Note.
 
(f)           Optional Payment in Cash or Conversion to Common Stock of Monthly
Amount or Prepayment Principal Amount.

 
9

--------------------------------------------------------------------------------

 

(i)           Borrower Election for Payment in Cash or Conversion to Common
Stock.   Subject to satisfaction of the Conversion Conditions and compliance
with the other terms and conditions of this Section 2.1(e), Borrower may elect
to pay, in whole or in part, any regularly scheduled installment of principal (a
“Principal Installment Payment”) or any optional prepayment of principal (an
“Optional Prepayment”) by converting a portion of the principal of the Note into
shares of Common Stock in lieu of payment in cash (such option, the “Conversion
Option”).  In order to validly exercise a Conversion Option, Borrower (A) must
deliver written notice thereof, in the form attached hereto as Exhibit J, to
Lender (a “Conversion Election Notice”) five (5) days prior to (i) the
applicable due date of the Principal Installment Payment (the “Principal
Installment Due Date”) or (ii) the Optional Prepayment (such date, the “Optional
Prepayment Date”) and (B) shall either (i) (provided that Borrower’s transfer
agent is participating in the Fast Automated Securities Transfer Program of the
Depository Trust Company) credit to Lender by no later than the first trading
day following the applicable Principal Installment Due Date or Optional
Prepayment Date (such date, the “Delivery Date”) such aggregate number of shares
of Common Stock to be issued to Lender with respect to such Conversion Election
Notice, as determined in accordance with this Section 2.1(e) (which shares shall
be free of any restrictions on transfer), or (ii) deliver to Lender, stock
certificates, without restrictive legend, evidencing the number of shares of
Common Stock with respect to such Conversion Election Notice, as determined in
accordance with this Section 2.1(e), by no later than the first trading day
following the applicable Delivery Date.  All payments in respect of a Principal
Installment Payment and Optional Prepayment shall be made in cash, unless (i)
Borrower timely delivers a Conversion Election Notice in accordance with the
immediately preceding sentence, (ii) Borrower timely delivers the requisite
stock certificates or credits the shares of Common Stock to Lender, free of
restrictive legends, in accordance with this Section 2.1(e) and (iii) the
Conversion Conditions are satisfied in respect of such payment.  A Conversion
Election Notice, once delivered by Borrower, shall be irrevocable unless
otherwise agreed, in writing, by Lender.  If Borrower elects to make a Principal
Installment Payment or an Optional Prepayment, in whole or in part, through
conversion of such amount into shares of Common Stock, the number of such shares
of Common Stock to be issued in respect of such Principal Installment Payment or
Optional Prepayment shall be equal to the number determined by dividing (x) the
principal amount to be paid in shares of Common Stock by (y) the Fixed
Conversion Price.  For purposes hereof, the “Fixed Conversion Price” shall be
$2.77; provided, however, that upon the occurrence of any stock split, stock
dividend, combination of shares or reverse stock split pertaining to the Common
Stock, the Fixed Conversion Price shall be proportionately increased or
decreased as necessary to reflect the proportionate change in the shares of
Common Stock issued and outstanding as a result of such stock split, stock
dividend, combination of shares or reverse stock split.  Any shares of Common
Stock issued pursuant to a Conversion Election Notice shall be deemed to be
issued upon conversion of the Note.

 
10

--------------------------------------------------------------------------------

 

(ii)           Conversion Conditions.  Notwithstanding the foregoing, Borrower’s
right to deliver, and Lender’s obligation to accept, shares of Common Stock in
lieu of payment in cash of a Principal Installment Payment or Optional
Prepayment, as applicable, is conditioned on the satisfaction of each of the
following conditions (the “Conversion Conditions”) as of such Delivery Date: (A)
the closing price of the shares of Common Stock as reported by Bloomberg, L.P.
on the NYSE Amex stock market (the “NYSE Amex”) for each of the seven (7)
consecutive trading days immediately preceding the Delivery Date shall be
greater than or equal to $2.77; (B) the Common Stock issued in connection with
any such payment does not exceed 15% of the total trading volume of the Common
Stock for the twenty-two (22) consecutive trading days immediately prior to and
including such Delivery Date; (C) only one Conversion Election Notice may be
given in any calendar month; (D) the aggregate principal amount to be paid in
shares of Common Stock pursuant to Section 2.1(f)(i) of this Agreement shall not
exceed One Million Five Hundred Thousand Dollars ($1,500,000); (E) the Common
Stock is (and was on each of the twenty-two (22) consecutive trading days
immediately preceding such Delivery Date) quoted or listed on the NYSE Amex or
other national securities exchange; (F) a registration statement is effective
and available for the resale of all of the shares of Common Stock to be
delivered on such Delivery Date, or such shares of Common Stock are eligible for
resale to the public pursuant to Rule 144 without any limitation; (G) after
giving effect to the issuance of such shares of Common Stock to Lender, Lender
would not (A) beneficially own, together with its affiliates, Common Stock in
excess of the limitations specified in subsection (f)(iii) below and (B) have
been issued shares of Common Stock pursuant to all Conversion Election Notices
in an aggregate amount in excess of the Cap, as defined in subsection (f)(iii)
below; (H) as of such Delivery Date, there is no outstanding Event of Default
and there is no breach or default that, if left uncured, would result in an
Event of Default; and (I) Borrower shall have sufficient authorized but unissued
shares of Common Stock to provide for the issuance of the shares of Common Stock
pursuant to the Conversion Election Notice.  If any of the Conversion Conditions
are not satisfied as of a Delivery Date, Borrower shall not be permitted to pay,
and Lender shall not be obligated to accept, the Principal Installment Payment
or Optional Prepayment, as applicable, in shares of Common Stock, and Borrower
shall instead pay such principal amount in cash; provided, however, that the
Conversion Conditions set forth in clauses (A), (B), (C), (E), (F) and (H) above
may be waived by a writing executed by both Borrower and Lender.  In the event
the Company is relying upon an effective registration statement to satisfy
clause (F) of the Conversion Conditions, each of the Company and Lender shall
provide customary indemnification to one another with respect to such
registration statement in a form acceptable to the Company and Lender.  By no
later than the first trading day following the Delivery Date, Borrower shall
either (i) (provided that Borrower’s transfer agent is participating in the Fast
Automated Securities Transfer Program of the Depository Trust Company) credit to
Lender the shares of Common Stock to be delivered by Borrower with respect to
the portion of the Principal Installment Payment or Optional Prepayment being
paid in shares of Common Stock or (ii) deliver to Lender, certificates, free of
restrictive legends, evidencing the shares of Common Stock to be delivered by
Borrower with respect to the portion of the Principal Installment Payment or
Optional Prepayment being paid in shares of Common Stock.

 
11

--------------------------------------------------------------------------------

 

(iii)           Lender Election for Payment in Cash or Conversion to Common
Stock.   Subject to satisfaction of the Conversion Conditions and compliance
with the other terms and conditions of this Section 2.1(f), with respect to any
Principal Installment Payment scheduled from Borrower or any Optional Prepayment
elected by Borrower, Lender may elect to receive such payment in Common Stock by
requiring Borrower to effect a Conversion Option.  In order to effect such a
Conversion Option, Lender shall (A) deliver a Conversion Election Notice to
Borrower five (5) days prior to (i) the applicable Principal Installment Due
Date or Optional Prepayment Date.  Borrower shall either (i) (provided that
Borrower’s transfer agent is participating in the Fast Automated Securities
Transfer Program of the Depository Trust Company) credit to Lender by no later
than the Delivery Date such aggregate number of shares of Common Stock to be
issued to Lender with respect to such Conversion Election Notice, as determined
in accordance with this Section 2.1(f) (which shares shall be free of any
restrictions on transfer), or (ii) deliver to Lender, stock certificates,
without restrictive legend, evidencing the number of shares of Common Stock with
respect to such Conversion Election Notice, as determined in accordance with
this Section 2.1(f), by no later than the first trading day following the
applicable Delivery Date.  A Conversion Election Notice, once delivered by
Lender, shall be irrevocable unless otherwise agreed, in writing, by
Borrower.  If Lender elects to receive a Principal Installment Payment or an
Optional Prepayment, in whole or in part, through conversion of such amount into
shares of Common Stock, the number of such shares of Common Stock to be issued
in respect of such Principal Installment Payment or Optional Prepayment shall be
equal to the number determined by dividing (x) the principal amount to be paid
in shares of Common Stock by (y) the Fixed Conversion Price.  For purposes
hereof, the “Fixed Conversion Price” shall be $2.77; provided, however, that
upon the occurrence of any stock split, stock dividend, combination of shares or
reverse stock split pertaining to the Common Stock, the Fixed Conversion Price
shall be proportionately increased or decreased as necessary to reflect the
proportionate change in the shares of Common Stock issued and outstanding as a
result of such stock split, stock dividend, combination of shares or reverse
stock split.  Any shares of Common Stock issued pursuant to a Conversion
Election Notice shall be deemed to be issued upon partial conversion of the
principal of the Note. Notwithstanding the foregoing, Lender’s right to receive,
and Borrower’s obligation to issue, shares of Common Stock in lieu of payment in
cash of a Principal Installment Payment or Optional Prepayment, as applicable,
is conditioned on the satisfaction of each of the following conditions  as of
such Delivery Date: (A) only one Conversion Election Notice may be given in any
calendar month; and (B) the aggregate principal amount to be paid in shares of
Common Stock pursuant to Section 2.1(f)(iii) of this Agreement shall not exceed
One Million Five Hundred Thousand Dollars ($1,500,000).
 
(iv)           Beneficial Ownership Limitation.  Notwithstanding any provision
herein to the contrary, Lender, together with its affiliates, shall not be
permitted to beneficially own a number of shares of Common Stock (other than
shares that may be deemed beneficially owned except for being subject to a
limitation analogous to the limitation contained in this Section 2.1(f)(iii)) in
excess of 9.99% of the number of shares of Common Stock then issued and
outstanding, it being the intent of Borrower and Lender that Lender, together
with its affiliates, not be deemed at any time to have the power to vote or
dispose of greater than 9.99% of the number of shares of Common Stock issued and
outstanding at any time; provided, however, that Lender shall have the right,
upon 61 days’ prior written notice to Borrower, to waive the 9.99% limitation of
this subsection.  Notwithstanding anything contained herein to the contrary,
Borrower shall not be permitted to issue to Lender, and Lender shall not be
required to accept, shares of Common Stock pursuant to a Conversion Election
Notice if and to the extent such issuance, when taking together with all other
issuances pursuant to prior Conversion Election Notices, would result in (A) the
issuance of more than 19.99% of the Common Stock outstanding as of the date of
this Agreement or (B)  Lender, together with its affiliates, beneficially owning
in excess of 19.99% of the outstanding Common Stock (each of clauses (A) and (B)
are referred to herein as the “Cap”). As used herein, beneficial ownership shall
be determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”).  For any reason at any time, upon written or
oral request of Lender, Borrower shall within one business day confirm orally
and in writing to Lender the number of shares of Common Stock then issued and
outstanding as of any given date.

 
12

--------------------------------------------------------------------------------

 

(v)           Rule 144. With a view to making available to Lender the benefits
of Rule 144 (or its successor rule) and any other rule or regulation of the
Securities and Exchange Commission (the “SEC”) that may at any time permit
Lender to sell shares of Common Stock issued pursuant to Section 2.1(f) of this
Agreement to the public without registration, Borrower covenants and agrees
to:  (i) make and keep public information available, as those terms are
understood and defined in Rule 144, until six (6) months after such date as all
of the shares of Common Stock issued pursuant to Section 2.1(f) of this
Agreement may be sold without restriction by Lender pursuant to Rule 144 or any
other rule of similar effect; (ii) file with the SEC in a timely manner (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports and other documents required of Borrower under the 1934 Act;
and (iii) furnish to Lender upon request, as long as Lender owns any shares of
Common Stock issued pursuant to Section 2.1(f) of this Agreement, such
information as may be reasonably requested in order to avail Lender of any rule
or regulation of the SEC that permits the selling of any such shares of Common
Stock without registration.
 
(vi)           Stock Reservation.  Borrower covenants and agrees to reserve from
its duly authorized capital stock not less than the number of shares of Common
Stock that may be issuable upon payment of any Principal Installment Payment or
Optional Prepayment pursuant to Section 2.1(f) of this Agreement.   Borrower
further represents, warrants and covenants that, upon issuance of any shares of
Common Stock pursuant to Section 2.1(f) of this Agreement, such shares of Common
Stock shall be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, taxes, liens and charges with respect to the issue
thereof.
 
(vii)           Authorization.  For so long as Lender holds any shares of Common
Stock issued pursuant to Section 2.1(f) of this Agreement, Borrower shall
maintain the Common Stock’s authorization for listing on NYSE Amex (or on
another national securities exchange) and Borrower shall not take any action
which would reasonably be expected to result in the delisting or suspension of
the Common Stock on NYSE Amex (or other national securities exchange on which
the Common Stock is listed).
 
2.2           Maximum Interest.  Notwithstanding any provision in any Loan
Document, it is the parties’ intent not to contract for, charge or receive
interest at a rate that is greater than the maximum rate permissible by law that
a court of competent jurisdiction shall deem applicable hereto (which under the
laws of the State of California shall be deemed to be the laws relating to
permissible rates of interest on commercial loans) (the “Maximum Rate”).  If a
court of competent jurisdiction shall finally determine that Borrower has
actually paid to Lender an amount of interest in excess of the amount that would
have been payable if all of the Secured Obligations had at all times borne
interest at the Maximum Rate, then such excess interest actually paid by
Borrower shall be applied as follows:  first, to the payment of outstanding
principal; second, after all principal is repaid, to the payment of Lender’s
accrued interest, costs, expenses, professional fees and any other Secured
Obligations; and third, after all Secured Obligations are repaid, the excess (if
any) shall be refunded to Borrower.

 
13

--------------------------------------------------------------------------------

 

2.3           Default Interest.  In the event any payment is not paid on the
scheduled payment date, an amount equal to five percent (5%) of the past due
amount shall be payable on demand. In addition, upon the occurrence and during
the continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in Section 2.1(c)
plus five percent (5%) per annum.  In the event any interest is not paid when
due hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.1(c).
 
2.4           Prepayment.  At its option upon at least 7 business days prior
notice to Lender, Borrower may prepay all, but not less than all, of the
outstanding Advances by paying the entire principal balance, all accrued and
unpaid interest, together with a prepayment charge equal to the following
percentage of the Advance amount being prepaid: if such Advance amounts are
prepaid in any of the first twelve (12) months following the Closing Date, 2.5%;
after twelve (12) months but prior to twenty four (24) months, 1.5%; and
thereafter, 0.5% (each, a “Prepayment Charge”).  Upon any other prepayment,
including any payment after the occurrence of an Event of Default,  Borrower
shall prepay the outstanding amount of all principal and accrued interest
through the prepayment date and the Prepayment Charge.
 
2.5           End of Term Fee.  On the earliest to occur of (i) the Term Loan
Maturity Date, (ii) the date that Borrower prepays the outstanding Secured
Obligations, or (iii) the date that the Secured Obligations become due and
payable, Borrower shall pay Lender a fee of $250,000. Notwithstanding the
required payment date of such charge, it shall be deemed earned by Lender as of
the Closing Date.
 
SECTION 3.  SECURITY INTEREST
 
3.1           As security for the prompt, complete and indefeasible payment when
due (whether on the payment dates or otherwise) of all the Secured Obligations,
Borrower grants to Lender a security interest in all of Borrower’s right, title,
and interest in and to the following personal property whether now owned or
hereafter acquired, including the following (collectively, the
“Collateral”):  (a) Receivables; (b) Equipment; (c) Fixtures; (d) General
Intangibles ; (e) Inventory; (f) Investment Property (but excluding thirty-five
percent (35%) of the capital stock of any foreign Subsidiary that constitutes a
Permitted Investment); (g) Deposit Accounts; (h) Cash; (i) Goods; and other
tangible and intangible personal property of Borrower whether now or hereafter
owned or existing, leased, consigned by or to, or acquired by, Borrower and
wherever located; and, to the extent not otherwise included, all Proceeds of
each of the foregoing and all accessions to, substitutions and replacements for,
and rents, profits and products of each of the foregoing; provided,
however, that the Collateral shall not include Intellectual Property, but shall
include all Accounts and General Intangibles that consist of rights to payment
and proceeds from the sale, licensing or disposition of all or any part, or
rights in, the Intellectual Property (the “Rights to Payment”).  Notwithstanding
the foregoing, if a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Lender’s
security interest in the Rights to Payment.

 
14

--------------------------------------------------------------------------------

 

SECTION 4.  CONDITIONS PRECEDENT TO LOAN
 
The obligation of Lender to make the Term Advance is subject to the satisfaction
by Borrower of the following conditions:
 
4.1           Initial Advance.  On or prior to the Closing Date, Borrower shall
have delivered to Lender the following, in all cases in form and substance
reasonably acceptable to Lender:
 
(a)           executed originals of the Loan Documents, Account Control
Agreements, a legal opinion of Borrower’s counsel, and all other documents and
instruments reasonably required by Lender to effectuate the transactions
contemplated hereby or to create and perfect the Liens of Lender with respect to
all Collateral;
 
(b)           certified copy of resolutions of Borrower’s board of directors
evidencing approval of (i) the Loan and other transactions evidenced by the Loan
Documents; and (ii) the Warrant and transactions evidenced thereby;
 
(c)           certified copies of the Certificate of Incorporation and the
Bylaws, as amended through the Closing Date, of Borrower;
 
(d)           a certificate of good standing for Borrower from its state of
incorporation and similar certificates from all other jurisdictions in which it
does business and where the failure to be qualified would have a Material
Adverse Effect;
 
(e)           payment of the Facility Charge and reimbursement of Lender’s
current expenses reimbursable pursuant to this Agreement, which amounts may be
deducted from the initial Advance; and
 
(f)           such other documents as Lender may reasonably request.
 
4.2           Date of Advance.  On the date an Advance is to be made:
 
(a)           Lender shall have received (i) an Advance Request and a Note in
respect of that Advance, each duly executed by Borrower’s Chief Executive
Officer or Chief Financial Officer, and (ii) any other documents Lender may
reasonably request.

 
15

--------------------------------------------------------------------------------

 

(b)           The representations and warranties set forth in this Agreement and
in Section 5 and in the Warrant shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.
 
(c)           Borrower shall be in compliance with all the terms and provisions
set forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Advance no Event of
Default shall have occurred and be continuing.
 
4.3           No Default.  As of the Closing Date and the date of each Advance,
(i) no fact or condition exists that would (or would, with the passage of time,
the giving of notice, or both) constitute an Event of Default and (ii) no event
that has had or could reasonably be expected to have a Material Adverse Effect
has occurred and is continuing.
 
4.4           Asset Acquisition.  On or before the Closing Date, Borrower shall
have completed the Asset Acquisition on terms substantially as disclosed to
Lender.
 
SECTION 5.  REPRESENTATIONS AND WARRANTIES OF BORROWER
 
Borrower represents and warrants that:
 
5.1           Corporate Status.  Borrower is a corporation duly organized,
legally existing and in good standing under the laws of the State of Delaware,
and is duly qualified as a foreign corporation in all jurisdictions in which the
nature of its business or location of its properties require such qualifications
and where the failure to be qualified could reasonably be expected to have a
Material Adverse Effect.  Borrower’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit
C, as may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Lender after the Closing Date.
 
5.2           Title.  Borrower owns its property free of all Liens, except for
Permitted Liens.  Borrower has the power and authority to grant to Lender a Lien
in the Collateral as security for the Secured Obligations .
 
5.3           Consents.  Borrower’s execution, delivery and performance of the
Loan Documents (i) have been duly authorized by all necessary corporate action
of Borrower, (ii) will not result in the creation or imposition of any Lien upon
any of Borrower’s property, other than Permitted Liens and the Liens created by
this Agreement and the other Loan Documents, (iii) do not violate any provisions
of Borrower’s Certificate of Incorporation, bylaws, or any, law, regulation,
order, injunction, judgment, decree or writ to which Borrower is subject and
(iv) do not violate any contract or agreement or require the consent or approval
of any other Person.  The individual or individuals executing the Loan Documents
are duly authorized to do so.

 
16

--------------------------------------------------------------------------------

 

5.4           Material Adverse Effect.  No event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing. Borrower is not aware of any event likely to occur that is
reasonably expected to result in a Material Adverse Effect.
 
5.5           Actions Before Governmental Authorities.  Except as disclosed on
Schedule 5.5, there are no actions, suits or proceedings at law or in equity or
by or before any governmental authority now pending or, to the knowledge of
Borrower, threatened against or affecting Borrower or its property.
 
5.6           Laws.  Borrower is not in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any governmental authority, where such violation or default is
reasonably expected to result in a Material Adverse Effect.  Borrower is not in
default in any manner under any provision of any agreement or instrument
evidencing indebtedness, or any other material agreement to which it is a party
or by which it is bound.
 
5.7           Information Correct and Current.  No information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
Borrower to Lender in connection with any Loan Document or included therein or
delivered pursuant thereto contained, contains or will contain, to the knowledge
of Borrower, any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading
at the time such statement was made or deemed made.  Any and all financial or
business projections provided by Borrower to Lender shall be (i) provided in
good faith and based on the most current data and information available to
Borrower, and (ii) the most current of such projections provided to Borrower’s
Board of Directors.
 
5.8           Tax Matters.  (a) Borrower has filed all federal, state and local
tax returns that it is required to file, (b) Borrower has duly paid or fully
reserved for all taxes or installments thereof (including any interest or
penalties) as and when due, which have or may become due pursuant to such
returns, and (c) Borrower has paid or fully reserved for any tax assessment
received by Borrower for the three (3) years preceding the Closing Date, if any
(including any taxes being contested in good faith and by appropriate
proceedings).
 
5.9           Intellectual Property Claims.  Borrower is the sole owner of, or
otherwise has the right to use, the Intellectual Property.  To Borrower’s
knowledge, each of the material Copyrights, Trademarks and Patents is valid and
enforceable, no material part of the Intellectual Property has been judged
invalid or unenforceable, in whole or in part, and no claim has been made to
Borrower that any material part of the Intellectual Property violates the rights
of any third party. Exhibit D is a true, correct and complete list of each of
Borrower’s Patents, registered Trademarks, registered Copyrights, and material
agreements under which Borrower licenses Intellectual Property from third
parties (other than commercially available computer software that has a
replacement cost per end user license of less than $5,000), together with
application or registration numbers, as applicable, owned by Borrower or any
Subsidiary, in each case as of the Closing Date. Borrower is not in material
breach of, nor has Borrower failed to perform any material obligations under,
any of the foregoing contracts, licenses or agreements and, to Borrower’s
knowledge, no third party to any such contract, license or agreement is in
material breach thereof or has failed to perform any material obligations
thereunder.

 
17

--------------------------------------------------------------------------------

 

5.10         Intellectual Property.  Borrower has, or in the case of any
proposed business, will have, all material rights with respect to Intellectual
Property necessary in the operation or conduct of Borrower’s business as
currently conducted and proposed to be conducted by Borrower.  Without limiting
the generality of the foregoing, and in the case of Licenses, except for
restrictions that are unenforceable under Article 9 of the UCC, Borrower has the
right, to the extent required to operate Borrower’s business, to freely
transfer, license or assign Intellectual Property without condition, restriction
or payment of any kind (other than license payments in the ordinary course of
business) to any third party, and Borrower owns or has the right to use,
pursuant to valid licenses, all software development tools, library functions,
compilers and all other third-party software and other items that are used in
the design, development, promotion, sale, license, manufacture, import, export,
use or distribution of Borrower Products.
 
5.11         Borrower Products.  No Intellectual Property owned by Borrower or
Borrower Product has been or is subject to any actual or, to the knowledge of
Borrower, threatened litigation, proceeding (including any proceeding in the
United States Patent and Trademark Office or any corresponding foreign office or
agency) or outstanding decree, order, judgment, settlement agreement or
stipulation that restricts in any manner Borrower’s use, transfer or licensing
thereof or that may affect the validity, use or enforceability thereof. There is
no decree, order, judgment, agreement, stipulation, arbitral award or other
provision entered into in connection with any litigation or proceeding that
obligates Borrower to grant licenses or ownership interest in any future
Intellectual Property related to the operation or conduct of the business of
Borrower or Borrower Products.  Borrower has not received any written notice or
claim, or, to the knowledge of Borrower, oral notice or claim, challenging or
questioning Borrower’s ownership in any Intellectual Property (or written notice
of any claim challenging or questioning the ownership in any licensed
Intellectual Property of the owner thereof) or suggesting that any third party
has any claim of legal or beneficial ownership with respect thereto nor, to
Borrower’s knowledge, is there a reasonable basis for any such claim.  To
Borrower’s knowledge, neither Borrower’s use of its Intellectual Property nor
the production and sale of Borrower Products infringes the Intellectual Property
or other rights of others.
 
5.12         Financial Accounts.  Exhibit E, as may be updated by Borrower in a
written notice provided to Lender after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

 
18

--------------------------------------------------------------------------------

 

5.13         Employee Loans.  Borrower has no outstanding loans to any employee,
officer or director of Borrower nor has Borrower guaranteed the payment of any
loan made to an employee, officer or director of Borrower by a third party.
 
5.14         Capitalization and Subsidiaries.  Borrower’s capitalization as of
the Closing Date is set forth on Schedule 5.14 annexed hereto.  Borrower does
not own any stock, partnership interest or other securities of any Person,
except for Permitted Investments.  Attached as Schedule 5.14, as may be updated
by Borrower in a written notice provided after the Closing Date, is a true,
correct and complete list of each Subsidiary.
 
SECTION 6.  INSURANCE; INDEMNIFICATION
 
6.1           Coverage.  Borrower shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in Borrower’s line of business.  Such risks shall
include the risks of bodily injury, including death, property damage, personal
injury, advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3.  Borrower must maintain a
minimum of $2,000,000 of commercial general liability insurance for each
occurrence.  Borrower has and agrees to maintain a minimum of $2,000,000 of
directors and officers’ insurance for each occurrence and $5,000,000 in the
aggregate.  So long as there are any Secured Obligations outstanding, Borrower
shall also cause to be carried and maintained insurance upon the Collateral,
insuring against all risks of physical loss or damage howsoever caused, in an
amount not less than the full replacement cost of the Collateral, provided that
such insurance may be subject to standard exceptions and deductibles.  Borrower
shall also carry and maintain a fidelity insurance policy in an amount not less
than $100,000.
 
6.2           Certificates.  Borrower shall deliver to Lender certificates of
insurance that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2.  Borrower’s
insurance certificate shall state Lender is an additional insured for commercial
general liability, an additional insured and a loss payee for all risk property
damage insurance, subject to the insurer’s approval, a loss payee for fidelity
insurance, and a loss payee for property insurance and additional insured for
liability insurance for any future insurance that Borrower may acquire from such
insurer.  Attached to the certificates of insurance will be additional insured
endorsements for liability and lender’s loss payable endorsements for all risk
property damage insurance and fidelity.  All certificates of insurance will
provide for a minimum of thirty (30) days advance written notice to Lender of
cancellation or any other change adverse to Lender’s interests.  Any failure of
Lender to scrutinize such insurance certificates for compliance is not a waiver
of any of Lender’s rights, all of which are reserved.

 
19

--------------------------------------------------------------------------------

 

6.3           Indemnity.  Borrower shall indemnify and hold Lender and its
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders harmless from and against any and all claims, costs, expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal), that may be
instituted or asserted against or incurred by Lender or any such Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases claims resulting solely from Lender’s gross negligence or willful
misconduct. Borrower agrees to pay, and to save Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all excise, sales or other similar taxes (excluding taxes imposed on or measured
by the net income of Lender) that may be payable or determined to be payable
with respect to any of the Collateral or this Agreement.
 
SECTION 7.  COVENANTS OF BORROWER
 
Borrower agrees as follows:
 
7.1           Financial Reports.  Borrower shall furnish to Lender the financial
statements and reports listed hereinafter (the “Financial Statements”):
 
(a)           as soon as practicable (and in any event within 30 days) after the
end of each month, unaudited interim and year-to-date financial statements as of
the end of such month (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows accompanied by a report detailing any material contingencies (including
the commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to have a Material Adverse Effect,
all certified by Borrower’s Chief Executive Officer or Chief Financial Officer
to the effect that they have been prepared in accordance with GAAP, except (i)
for the absence of footnotes, (ii) that they are subject to normal year end
adjustments, and (iii) they do not contain certain non-cash items that are
customarily included in quarterly and annual financial statements;
 
(b)           as soon as practicable (and in any event within 30 days) after the
end of each calendar  quarter, unaudited interim and year-to-date financial
statements as of the end of such calendar quarter (prepared on a consolidated
and consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect,  certified by Borrower’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, and (ii) that
they are subject to normal year end adjustments; as well as the most recent
capitalization table for Borrower, including the weighted average exercise price
of employee stock options;

 
20

--------------------------------------------------------------------------------

 

(c)           as soon as practicable (and in any event within one hundred fifty
(150) days) after the end of each fiscal year, unqualified audited financial
statements (except for a going concern qualification with respect to projected
cash) as of the end of such year (prepared on a consolidated and consolidating
basis, if applicable), including balance sheet and related statements of income
and cash flows, and setting forth in comparative form the corresponding figures
for the preceding fiscal year, certified by a firm of independent certified
public accountants selected by Borrower and reasonably acceptable to Lender,
accompanied by any management report from such accountants;
 
(d)           as soon as practicable (and in any event within 30 days) after the
end of each month, a Compliance Certificate in the form of Exhibit F;
 
(e)           as soon as practicable (and in any event within 7 business days)
after the end of each month, a report showing agings of accounts receivable and
accounts payable in individual amounts equal to or greater than $5,000;
 
(f)            promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports that Borrower
has made available to holders of its Preferred Stock and copies of any regular,
periodic and special reports or registration statements that Borrower files with
the Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;
 
(g)           promptly after the same are provided to Borrower’s Board of
Directors, copies of (i) all notices of and agendas for any meeting of the Board
of Directors, (ii) all actions by written consent of the directors, and (iii)
within 30 days after any meeting of the Board of Directors, minutes of such
meeting; and
 
(h)           budgets for any fiscal year, and modifications thereto, promptly
following their approval by Borrower’s Board of Directors, as well as operating
plans and other financial information reasonably requested by Lender.
 
 
Borrower shall not make any material change in its (a) accounting policies or
reporting practices, except as required by GAAP or (b) fiscal years or fiscal
quarters. The fiscal year of Borrower shall end on December 31.

 
 
The executed Compliance Certificate may be sent via facsimile to Lender at (650)
473-9194 or via e-mail to cnorman@herculestech.com.  All Financial Statements
required to be delivered pursuant to clauses (a), (b) and (c) shall be sent via
e-mail to financialstatements@herculestech.com with a copy to
cnorman@herculestech.com provided, that if e-mail is not available or sending
such Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Lender at: (866) 468-8916, attention Chief Credit Officer.


 
21

--------------------------------------------------------------------------------

 

7.2           Management Rights.  Borrower shall permit any representative that
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable prior written notice
during normal business hours.  In addition, any such representative shall have
the right to meet with management and officers of Borrower to discuss such books
of account and records.  In addition, Lender shall be entitled at reasonable
times and intervals to consult with and advise the management and officers of
Borrower concerning significant business issues affecting Borrower.  Such
consultations shall not unreasonably interfere with Borrower’s business
operations.  The parties intend that the rights granted Lender shall constitute
“management rights” within the meaning of 29 C.F.R Section 2510.3-101(d)(3)(ii),
but that any advice, recommendations or participation by Lender with respect to
any business issues shall not be deemed to give Lender, nor be deemed an
exercise by Lender of, control over Borrower’s management or policies.
 
7.3           Further Assurances.  Borrower shall from time to time execute,
deliver and file, alone or with Lender, any financing statements, security
agreements, collateral assignments, notices, control agreements, or other
documents to perfect or give the highest priority to Lender’s Lien on the
Collateral.  Borrower shall from time to time procure any instruments or
documents as may be requested by Lender, and take all further action that may be
necessary or desirable, or that Lender may reasonably request, to perfect and
protect the Liens granted hereby and thereby.  In addition, and for such
purposes only, Borrower hereby authorizes Lender to execute and deliver on
behalf of Borrower and to file such financing statements, collateral
assignments, notices, control agreements, security agreements and other
documents without the signature of Borrower either in Lender’s name or in the
name of Lender as agent and attorney-in-fact for Borrower.  Borrower shall
protect and defend Borrower’s title to the Collateral and Lender’s Lien thereon
against all Persons claiming any interest adverse to Borrower or Lender other
than Permitted Liens.
 
7.4           Indebtedness.  Without the prior written approval of Lender, which
shall not be unreasonably be withheld, conditioned or delayed, Borrower shall
not create, incur, assume, guarantee or be or remain liable with respect to any
Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness, or prepay any Indebtedness or take any actions which impose on
Borrower an obligation to prepay any Indebtedness, except for the conversion of
Indebtedness into equity securities and the payment of cash in lieu of
fractional shares in connection with such conversion.
 
7.5           Encumbrances.  Borrower shall at all times keep its property free
and clear from any legal process or Liens whatsoever (except for Permitted
Liens), and shall give Lender prompt written notice of any legal process
affecting such property or any Liens thereon.  Borrower shall cause its
Subsidiaries to protect and defend such Subsidiary’s title to its property from
and against all Persons claiming any interest adverse to such Subsidiary, and
Borrower shall cause its Subsidiaries at all times to keep such Subsidiary’s
property free and clear from any legal process or Liens whatsoever (except for
Permitted Liens), and shall give Lender prompt written notice of any legal
process affecting such Subsidiary’s property. Borrower shall not agree with any
Person other than Lender not to encumber its property.
 
7.6           Investments.  Borrower shall not directly or indirectly acquire or
own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments, or Investments in an
aggregate amount that does not exceed the aggregate net proceeds to the Borrower
from (i) sales of equity securities, or (ii) issuances of unsecured Subordinated
Indebtedness on terms acceptable to Lender,  occurring after the Closing Date.

 
22

--------------------------------------------------------------------------------

 

7.7           Distributions.  Borrower shall not, and shall not allow any
Subsidiary to, (a) repurchase or redeem any class of stock or other equity
interest other than pursuant to (i) employee, director or consultant repurchase
plans or other similar agreements; provided, however, in each case the
repurchase or redemption price does not exceed the original consideration paid
for such stock or equity interest, or (b) declare or pay any cash dividend or
make a cash distribution on any class of stock or other equity interest, except
for payments of accrued dividends on Borrower’s Series C Convertible Preferred
Stock at an annual rate of 10% of the liquidation preference thereof, as
provided in Section 2(a) of the certificate of designation thereof filed with
the Delaware Secretary of State on June 22, 2010; or (c) lend money to any
employees, officers or directors or guarantee the payment of any such loans
granted by a third party in excess of $100,000 in the aggregate or (d) waive,
release or forgive any indebtedness owed by any employees, officers or directors
in excess of $100,000 in the aggregate.
 
7.8           Transfers.  Except for Permitted Transfers, Borrower shall not
voluntarily or involuntarily transfer, sell, lease, license, lend or in any
other manner convey any equitable, beneficial or legal interest in any material
portion of its assets.
 
7.9           Mergers or Acquisitions.  Borrower shall not merge or consolidate,
or permit any of its Subsidiaries to merge or consolidate, with or into any
other business organization (other than mergers or consolidations of a
Subsidiary into another Subsidiary or into Borrower), or acquire, or permit any
of its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person, other than Permitted Investments.
 
7.10        Taxes.  Borrower and its Subsidiaries shall pay when due all taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower,
Lender or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition thereof or upon Borrower’s rents, receipts or earnings
arising therefrom.  Borrower shall file on or before the due date therefor all
personal property tax returns in respect of the Collateral.  Notwithstanding the
foregoing, Borrower may contest, in good faith and by appropriate proceedings,
taxes for which Borrower maintains adequate reserves therefor in accordance with
GAAP.
 
7.11        Corporate Changes.  Neither Borrower nor any Subsidiary shall change
its corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Lender, provided the Borrower may change its name
to “Navidea Biopharmaceuticals, Inc.”  Borrower shall not suffer a Change in
Control without the consent of Lender. Borrower shall not relocate its chief
executive office or its principal place of business unless: (i) it has provided
prior written notice to Lender; and (ii) such relocation shall be within the
continental United States.  Borrower shall not relocate any item of Collateral
(other than (x) sales of Inventory in the ordinary course of business, (y)
relocations of Equipment having an aggregate value of up to $150,000 in any
fiscal year, and (z) relocations of Collateral from a location described on
Exhibit C to another location described on Exhibit C) unless (i) it has provided
prompt written notice to Lender, (ii) such relocation is within the continental
United States and, (iii) if such relocation is to a third party bailee, it has
delivered a bailee agreement in form and substance reasonably acceptable to
Lender.

 
23

--------------------------------------------------------------------------------

 

7.12        Deposit Accounts.  Neither Borrower nor any Subsidiary shall
maintain any Deposit Accounts, or accounts holding Investment Property, except
with respect to which Lender has an Account Control Agreement.
 
7.13        Subsidiaries.  Borrower shall notify Lender of each Subsidiary
formed subsequent to the Closing Date and, within 15 days of formation, shall
cause any such Subsidiary organized under the laws of any State within the
United States to execute and deliver to Lender a Joinder Agreement.
 
7.14        Lender has received a license from the U.S. Small Business
Administration (“SBA”) to extend loans as a small business investment company
(“SBIC”) pursuant to the Small Business Investment Act of 1958, as amended, and
the associated regulations (collectively, the “SBIC Act”).  Portions of the loan
to Borrower will be made under the SBA license and the SBIC Act.  Addendum 1 to
this Agreement outlines various responsibilities of Lender and Borrower
associated with an SBA loan, and such Addendum 1 is hereby incorporated in this
Agreement.
 
SECTION 8.  EVENTS OF DEFAULT
 
The occurrence of any one or more of the following events shall be an Event of
Default:
 
8.1           Payments.  Borrower fails to pay any amount due under this
Agreement, the Notes or any of the other Loan Documents on the due date; or
 
8.2           Covenants.  Borrower breaches or defaults in the performance of
any covenant or Secured Obligation under this Agreement, the Notes, or any of
the other Loan Documents, and (a) with respect to a default under any covenant
under this Agreement (other than under Sections 6 or 7) such default continues
for more than ten (10) days after the earlier of the date on which (i) Lender
has given notice of such default to Borrower and (ii) Borrower has actual
knowledge of such default or (b) with respect to a default under any of Sections
6 or 7, the occurrence of such default; or
 
8.3           Material Adverse Effect.  A circumstance has occurred that would
reasonably be expected to have a Material Adverse Effect; or
 
8.4           Other Loan Documents.  The occurrence of any default under any
Loan Document or any other agreement between Borrower and Lender and such
default continues for more than ten (10) days after the earlier of (a) Lender
has given notice of such default to Borrower, or (b) Borrower has actual
knowledge of such default; or

 
24

--------------------------------------------------------------------------------

 

8.5           Representations.  Any representation or warranty made by Borrower
in any Loan Document or in the Warrant shall have been false or misleading in
any material respect; or
 
8.6           Insolvency.  Borrower (A) (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or be unable to pay or perform under the Loan Documents, or shall become
insolvent; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall
file any petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either
(i) thirty (30) days shall have expired after the commencement of an involuntary
action against Borrower seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or the business of
Borrower being stayed; or (ii) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed; or (iii) Borrower shall file any answer admitting or not contesting
the material allegations of a petition filed against Borrower in any such
proceedings; or (iv) the court in which such proceedings are pending shall enter
a decree or order granting the relief sought in any such proceedings; or (v)
thirty (30) days shall have expired after the appointment, without the consent
or acquiescence of Borrower, of any trustee, receiver or liquidator of Borrower
or of all or any substantial part of the properties of Borrower without such
appointment being vacated; or
 
8.7           Attachments; Judgments.  Any portion of Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money, individually or in the
aggregate, of at least $100,000, or Borrower is enjoined or in any way prevented
by court order from conducting any part of its business; or
 
8.8           Other Obligations.  The occurrence of any default under any
agreement or obligation of Borrower involving any Indebtedness in excess of
$50,000, or the occurrence of any default under any agreement  or obligation of
Borrower that could reasonably be expected to have a Material Adverse Effect.

 
25

--------------------------------------------------------------------------------

 

SECTION 9.  REMEDIES
 
9.1           General.  Upon and during the continuance of any one or more
Events of Default, (i) Lender may, at its option, accelerate and demand payment
of all or any part of the Secured Obligations together with a Prepayment Charge
and declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.6, the
Notes and all of the Secured Obligations shall automatically be accelerated and
made due and payable, in each case without any further notice or act), and (ii)
Lender may notify any of Borrower’s account debtors to make payment directly to
Lender, compromise the amount of any such account on Borrower’s behalf and
endorse Lender’s name without recourse on any such payment for deposit directly
to Lender’s account.  Lender may exercise all rights and remedies with respect
to the Collateral under the Loan Documents or otherwise available to it under
the UCC and other applicable law, including the right to release, hold, sell,
lease, liquidate, collect, realize upon, or otherwise dispose of all or any part
of the Collateral and the right to occupy, utilize, process and commingle the
Collateral.  All Lender’s rights and remedies shall be cumulative and not
exclusive.
 
9.2           Collection; Foreclosure.  Upon the occurrence and during the
continuance of any Event of Default, Lender may, at any time or from time to
time, apply, collect, liquidate, sell in one or more sales, lease or otherwise
dispose of, any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect.  Any such sale may be made either at public or private sale at its place
of business or elsewhere.  Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower.  Lender
may require Borrower to assemble the Collateral and make it available to Lender
at a place designated by Lender that is reasonably convenient to Lender and
Borrower.  The proceeds of any sale, disposition or other realization upon all
or any part of the Collateral shall be applied by Lender in the following order
of priorities:
 
 
First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses as described in Section 11.11;

 
 
Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

 
 
Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

 
Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.
 
9.3           No Waiver.  Lender shall be under no obligation to marshal any of
the Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Lender to marshal any
Collateral.
 
9.4           Cumulative Remedies.  The rights, powers and remedies of Lender
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative.  The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Lender.

 
26

--------------------------------------------------------------------------------

 

SECTION 10.  MISCELLANEOUS
 
10.1           Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.
 
10.2           Notice.  Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:
 
(a)         If to Lender:
 
HERCULES TECHNOLOGY II, L.P.
Legal Department
Attention:  Chief Legal Officer and Chad Norman
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
Facsimile:  650-473-9194
Telephone:  650-289-3060
 
(b)         If to Borrower:
 
Neoprobe Corporation
425 Metro Place North
Dublin, OH  43017
Attn:  Mark Pykett, Chief Executive Officer
Facsimile:  614-793-7522
Telephone:  614-822-2322
 
or to such other address as each party may designate for itself by like notice.
 
10.3           Entire Agreement; Amendments.  This Agreement, the Notes, and the
other Loan Documents constitute the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and thereof, and
supersede and replace in their entirety any prior proposals, term sheets,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof or thereof (including Lender’s revised
proposal letter dated November 1, 2011).  None of the terms of this Agreement,
the Notes or any of the other Loan Documents may be amended except by an
instrument executed by each of the parties hereto.

 
27

--------------------------------------------------------------------------------

 

10.4           No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
10.5           No Waiver.  The powers conferred upon Lender by this Agreement
are solely to protect its rights hereunder and under the other Loan Documents
and its interest in the Collateral and shall not impose any duty upon Lender to
exercise any such powers.  No omission or delay by Lender at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by Borrower at any time designated, shall
be a waiver of any such right or remedy to which Lender is entitled, nor shall
it in any way affect the right of Lender to enforce such provisions thereafter.
 
10.6           Survival.  All agreements, representations and warranties
contained in this Agreement, the Notes and the other Loan Documents or in any
document delivered pursuant hereto or thereto shall be for the benefit of Lender
and shall survive the execution and delivery of this Agreement and the
expiration or other termination of this Agreement.
 
10.7           Successors and Assigns.  The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on Borrower
and its permitted assigns (if any).  Borrower shall not assign its obligations
under this Agreement, the Notes or any of the other Loan Documents without
Lender’s express prior written consent, and any such attempted assignment shall
be void and of no effect.  Lender may assign, transfer, or endorse its rights
hereunder and under the other Loan Documents without prior notice to Borrower,
and all of such rights shall inure to the benefit of Lender’s successors and
assigns.
 
10.8           Governing Law.  The Loan Documents have been negotiated and
delivered to Lender in the State of California, and shall have been accepted by
Lender in the State of California.  The Loan Documents shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction.
 
10.9           Consent to Jurisdiction and Venue.  All judicial proceedings (to
the extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to the Loan Documents may be brought in any state
or federal court located in the State of California.  By execution and delivery
of this Agreement, each party hereto generally and unconditionally: (a) consents
to nonexclusive personal jurisdiction in Santa Clara County, State of
California; (b) waives any objection as to jurisdiction or venue in Santa Clara
County, State of California; (c) agrees not to assert any defense based on lack
of jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to
be bound by any judgment rendered thereby in connection with the Loan
Documents.  Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 10.2, and shall be deemed effective
and received as set forth in Section 10.2.  Nothing herein shall affect the
right to serve process in any other manner permitted by law or shall limit the
right of either party to bring proceedings in the courts of any other
jurisdiction.

 
28

--------------------------------------------------------------------------------

 

10.10         Mutual Waiver of Jury Trial / Judicial Reference.
 
(a)          Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws.  EACH OF BORROWER AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST LENDER OR ITS ASSIGNEE OR
BY LENDER OR ITS ASSIGNEE AGAINST BORROWER.  This waiver extends to all such
Claims, including Claims that involve Persons other than Borrower and Lender;
Claims that arise out of or are in any way connected to the relationship between
Borrower and Lender; and any Claims for damages, breach of contract, tort,
specific performance, or any equitable or legal relief of any kind, arising out
of this Agreement, any other Loan Document.
 
(b)          If the waiver of jury trial set forth in Section 10.10(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California.  Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.
 
(c)           In the event Claims are to be resolved by judicial reference,
either party may seek from a court identified in Section 10.9, any prejudgment
order, writ or other relief and have such prejudgment order, writ or other
relief enforced to the fullest extent permitted by law notwithstanding that all
Claims are otherwise subject to resolution by judicial reference.
 
10.11          Professional Fees.  Borrower promises to pay Lender’s fees and
expenses necessary to finalize the loan documentation, including but not limited
to reasonable attorneys fees, UCC searches, filing costs, and other
miscellaneous expenses,. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses incurred by
Lender after the Closing Date in connection with or related to:  (a) the
administration, collection, or enforcement of the Loan; (b) the amendment or
modification of the Loan Documents; (c) any waiver, consent, release, or
termination under the Loan Documents; (d) the protection, preservation, sale,
lease, liquidation, or disposition of Collateral or the exercise of remedies
with respect to the Collateral; (g) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Lender in any adversary
proceeding or contested matter commenced or continued by or on behalf of
Borrower’s estate, and any appeal or review thereof.

 
29

--------------------------------------------------------------------------------

 

10.12          Confidentiality.  Lender acknowledges that certain items of
Collateral and information provided to Lender by Borrower are confidential and
proprietary information of Borrower, if and to the extent such information
either (x) is marked as confidential by Borrower at the time of disclosure, or
(y) should reasonably be understood to be confidential (the “Confidential
Information”).  Accordingly, Lender agrees that any Confidential Information it
may obtain in the course of acquiring, administering, or perfecting  Lender’s
security interest in the Collateral shall not be disclosed to any other person
or entity in any manner whatsoever, in whole or in part, without the prior
written consent of Borrower, except that Lender may disclose any such
information:  (a) to its own directors, officers, employees, accountants,
counsel and other professional advisors and to its affiliates if Lender in its
sole discretion determines that any such party should have access to such
information in connection with such party’s responsibilities in connection with
the Loan or this Agreement and, provided that such recipient of such
Confidential Information either (i) agrees to be bound by the confidentiality
provisions of this paragraph or (ii) is otherwise subject to confidentiality
restrictions that reasonably protect against the disclosure of Confidential
Information; (b) if such information is generally available to the public;
(c) if required or appropriate in any report, statement or testimony submitted
to any governmental authority having or claiming to have jurisdiction over
Lender; (d) if required or appropriate in response to any summons or subpoena or
in connection with any litigation, to the extent permitted or deemed advisable
by Lender’s counsel; (e) to comply with any legal requirement or law applicable
to Lender; (f) to the extent reasonably necessary in connection with the
exercise of any right or remedy under any Loan Document, including Lender’s
sale, lease, or other disposition of Collateral after default; (g) to any
participant or assignee of Lender or any prospective participant or assignee;
provided, that such participant or assignee or prospective participant or
assignee agrees in writing to be bound by this Section prior to disclosure; or
(h) otherwise with the prior consent of Borrower; provided, that any disclosure
made in violation of this Agreement shall not affect the obligations of Borrower
or any of its affiliates or any guarantor under this Agreement or the other Loan
Documents.
 
10.13          Assignment of Rights.  Borrower acknowledges and understands that
Lender may sell and assign all or part of its interest hereunder and under the
Note and Loan Documents to any person or entity (an “Assignee”).  After such
assignment the term “Lender” as used in the Loan Documents shall mean and
include such Assignee, and such Assignee shall be vested with all rights,
powers, obligations and remedies of Lender hereunder with respect to the
interest so assigned; but with respect to any such interest not so transferred,
Lender shall retain all rights, powers, obligations and remedies hereby
given.  No such assignment by Lender shall relieve Borrower of any of its
obligations hereunder.  Lender agrees that in the event of any transfer by it of
the Note, it will endorse thereon a notation as to the portion of the principal
of the Note, which shall have been paid at the time of such transfer and as to
the date to which interest shall have been last paid thereon.

 
30

--------------------------------------------------------------------------------

 

10.14          Revival of Secured Obligations.  This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against Borrower for liquidation or reorganization,
if Borrower becomes insolvent or makes an assignment for the benefit of
creditors, if a receiver or trustee is appointed for all or any significant part
of Borrower’s assets, or if any payment or transfer of Collateral is recovered
from Lender.  The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Lender, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Lender or by any obligee of the
Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Lender in
Cash.
 
10.15          Counterparts.  This Agreement and any amendments, waivers,
consents or supplements hereto may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.
 
10.16          No Third Party Beneficiaries.  No provisions of the Loan
Documents are intended, nor will be interpreted, to provide or create any
third-party beneficiary rights or any other rights of any kind in any person
other than Lender and Borrower unless specifically provided otherwise herein,
and, except as otherwise so provided, all provisions of the Loan Documents will
be personal and solely between Lender and Borrower.
 
10.17          Publicity.  Lender may use Borrower’s name and logo, and include
a brief description of the relationship between Borrower and Lender, in Lender’s
marketing materials.
 
(SIGNATURES TO FOLLOW)

 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.
 
BORROWER:
 
NEOPROBE CORPORATION
   
Signature:
/s/ Brent L. Larson
   
Print Name:
Brent L. Larson
   
Title:
Sr. VP and CFO



Accepted in Palo Alto, California:
 
LENDER:
 
HERCULES TECHNOLOGY II, L.P.,
a Delaware limited partnership
   
By:
Hercules Technology SBIC
 
Management, LLC, its General
 
Partner
   
By:
Hercules Technology Growth
 
Capital, Inc., its Manager

 
By:
/s/ K. Nicholas Martitsch
Name:
K. Nicholas Martitsch
Its:
Associate General Counsel


 
 

--------------------------------------------------------------------------------

 
 
Table of Exhibits and Schedules
 
Addendum 1:
SBA Provisions
   
Exhibit A:
Advance Request
 
Attachment to Advance Request
   
Exhibit B:
Term Note
   
Exhibit C:
Name, Locations, and Other Information for Borrower
   
Exhibit D:
Borrower’s Patents, Trademarks, Copyrights and Licenses
   
Exhibit E:
Borrower’s Deposit Accounts and Investment Accounts
   
Exhibit F:
Compliance Certificate
   
Exhibit G:
Joinder Agreement
   
Exhibit H:
ACH Debit Authorization Agreement
   
Schedule 1
Subsidiaries
Schedule 1A
Existing Permitted Indebtedness
Schedule 1B
Existing Permitted Investments
Schedule 1C
Existing Permitted Liens
Schedule 5.3
Consents, Etc.
Schedule 5.5
Actions Before Governmental Authorities
Schedule 5.8
Tax Matters
Schedule 5.9
Intellectual Property Claims
Schedule 5.10
Intellectual Property
Schedule 5.11
Borrower Products
Schedule 5.14
Capitalization


 
 

--------------------------------------------------------------------------------

 

ADDENDUM 1 to LOAN AND SECURITY AGREEMENT
 
(a)          Borrower’s Business.  For purposes of this Addendum 1, Borrower
shall be deemed to include its “affiliates” as defined in Title 13 Code of
Federal Regulations Section 121.103.  Borrower represents and warrants to Lender
as of the Closing Date and covenants to Lender for a period of one year after
the Closing Date with respect to subsections 2, 3, 4, 5, 6 and 7 below, as
follows:
 
 
1.
Size Status.  Borrower does not have in excess of 500 employees as of the
Closing Date;

 
 
2.
No Relender.  Borrower’s primary business activity does not involve, directly or
indirectly, providing funds to others, purchasing debt obligations, factoring,
or long-term leasing of equipment with no provision for maintenance or repair;

 
 
3.
No Passive Business.  Borrower is engaged in a regular and continuous business
operation (excluding the mere receipt of payments such as dividends, rents,
lease payments, or royalties).  Borrower’s employees are carrying on the
majority of day to day operations.  Borrower will not pass through substantially
all of the proceeds of the Loan to another entity;

 
 
4.
No Real Estate Business.  Borrower is not classified under Major Group 65 (Real
Estate) or Industry No. 1531 (Operative Builders) of the SIC Manual.  The
proceeds of the Loan will not be used to acquire or refinance real property
unless Borrower (x) is acquiring an existing property and will use at least 51
percent of the usable square footage for its business purposes; (y) is building
or renovating a building and will use at least 67 percent of the usable square
footage for its business purposes; or (z) occupies the subject property and uses
at least 67 percent of the usable square footage for its business purposes.

 
 
5.
No Project Finance.  Borrower’s assets are not intended to be reduced or
consumed, generally without replacement, as the life of its business progresses,
and the nature of Borrower’s business does not require that a stream of cash
payments be made to the business's financing sources, on a basis associated with
the continuing sale of assets (e.g., real estate development projects and oil
and gas wells).  The primary purpose of the Loan is not to fund production of a
single item or defined limited number of items, generally over a defined
production period, where such production will constitute the majority of the
activities of Borrower (e.g., motion pictures and electric generating plants).


 
 

--------------------------------------------------------------------------------

 

 
6.
No Farm Land Purchases.  Borrower will not use the proceeds of the Loan to
acquire farm land which is or is intended to be used for agricultural or
forestry purposes, such as the production of food, fiber, or wood, or is so
taxed or zoned.

 
 
7.
No Foreign Investment.  The proceeds of the Loan will not be used substantially
for a foreign operation.  At the time of the Loan, Borrower will not have more
than 49 percent of its employees or tangible assets located outside the United
States.  The representation in this subsection (7) is made only as of the date
hereof and shall not continue for one year as contemplated in the first sentence
of this Section 1.

 
(b)           Small Business Administration Documentation.  Lender acknowledges
that Borrower completed, executed and delivered to Lender SBA Forms 480, 652 and
1031 (Parts A and B) together with a business plan showing Borrower’s financial
projections (including balance sheets and income and cash flows statements) for
the period described therein and a written statement (whether included in the
purchase agreement or pursuant to a separate statement) from Lender regarding
its intended use of proceeds from the sale of securities to Lender (the “Use of
Proceeds Statement”).  Borrower represents and warrants to Lender that the
information regarding Borrower and its affiliates set forth in the SBA Form 480,
Form 652 and Form 1031 and the Use of Proceeds Statement delivered as of the
Closing Date is accurate and complete.
 
(c)           Inspection.  The following covenants contained in this Section (c)
are intended to supplement and not to restrict the related provisions of the
Loan Documents.  Subject to the preceding sentence, Borrower will permit, for so
long as Lender holds any debt or equity securities of Borrower, Lender or its
representative, at Lender’ expense, and examiners of the SBA to visit and
inspect the properties and assets of Borrower, to examine its books of account
and records, and to discuss Borrower’s affairs, finances and accounts with
Borrower’s officers, senior management and accountants, all at such reasonable
times as may be requested by Lender or the SBA.
 
(d)           Annual Assessment.  Promptly after the end of each calendar year
(but in any event prior to February 28 of each year) and at such other times as
may be reasonably requested by Lender, Borrower will deliver to Lender a written
assessment of the economic impact of Lender’ investment in Borrower, specifying
the full-time equivalent jobs created or retained in connection with the
investment, the impact of the investment on the businesses of Borrower in terms
of expanded revenue and taxes, other economic benefits resulting from the
investment (such as technology development or commercialization, minority
business development, or expansion of exports) and such other information as may
be required regarding Borrower in connection with the filing of Lender’s SBA
Form 468.   Lender will assist Borrower with preparing such assessment.  In
addition to any other rights granted hereunder, Borrower will grant Lender and
the SBA access to Borrower’s books and records for the purpose of verifying the
use of such proceeds.  Borrower also will furnish or cause to be furnished to
Lender such other information regarding the business, affairs and condition of
Borrower as Lender may from time to time reasonably request.

 
 

--------------------------------------------------------------------------------

 

(e)           Use of Proceeds.  Borrower will use the proceeds from the Loan
only for purposes set forth in Section 7.16.  Borrower will deliver to Lender
from time to time promptly following Lender’s request, a written report,
certified as correct by Borrower's Chief Financial Officer, verifying the
purposes and amounts for which proceeds from the Loan have been disbursed. 
Borrower will supply to Lender such additional information and documents as
Lender reasonably requests with respect to its use of proceeds and will permit
Lender and the SBA to have access to any and all Borrower records and
information and personnel as Lender deems necessary to verify how such proceeds
have been or are being used, and to assure that the proceeds have been used for
the purposes specified in Section 7.16.
 
(f)           Activities and Proceeds.  Neither Borrower nor any of its
affiliates (if any) will engage in any activities or use directly or indirectly
the proceeds from the Loan for any purpose for which a small business investment
company is prohibited from providing funds by the SBIC Act, including 13 C.F.R.
§107.720.  Without obtaining the prior written approval of Lender, Borrower will
not change within 1 year of the date hereof, Borrower’s current business
activity to a business activity which a licensee under the SBIC Act is
prohibited from providing funds by the SBIC Act.
 
(g)           Redemption Provisions.  Notwithstanding any provision to the
contrary contained in the Certificate of Incorporation of Borrower, as amended
from time to time (the “Charter”), if, pursuant to the redemption provisions
contained in the Charter, Lender is entitled to a redemption of its Warrant,
such redemption (in the case of Lender) will be at a price equal to the
redemption price set forth in the Charter (the “Existing Redemption
Price”).  If, however, Lender delivers written notice to Borrower that the then
current regulations promulgated under the SBIC Act prohibit payment of the
Existing Redemption Price in the case of an SBIC (or, if applied, the Existing
Redemption Price would cause the Series C Preferred Stock to lose its
classification as an “equity security” and Lender has determined that such
classification is unadvisable), the amount Lender will be entitled to receive
shall be the greater of (i) fair market value of the securities being redeemed
taking into account the rights and preferences of such securities plus any costs
and expenses of the Lender incurred in making or maintaining the Warrant, and
(ii) the Existing Redemption Price where the amount of accrued but unpaid
dividends payable to the Lender is limited to Borrower's earnings plus any costs
and expenses of the Lender incurred in making or maintaining the Warrant;
provided, however, the amount calculated in subsections (i) or (ii) above shall
not exceed the Existing Redemption Price.
 
(h)           Cost of Money.  Notwithstanding any provision to the contrary
contained in the Loan Documents, all interest and fees charged pursuant to the
Loan Documents shall comply with the provisions of 13 C.F.R. § 107.855,
including, without limitation, that such amounts shall not exceed the Cost of
Money ceiling (as defined hereafter).  The current Cost of Money ceiling for
this Loan is fourteen percent.

 
 

--------------------------------------------------------------------------------

 

(i)           Compliance and Resolution.   Borrower agrees that a failure to
comply with Borrower’s obligations under this Addendum, or any other set of
facts or circumstances where it has been asserted by any governmental regulatory
agency (or Lender believes that there is a substantial risk of such assertion)
that Lender and its affiliates are not entitled to hold, or exercise any
significant right with respect to, any securities issued to Lender by Borrower,
will constitute a breach of the obligations of Borrower under the financing
agreements between Borrower and Lender.  In the event of (i) a failure to comply
with Borrower’s obligations under this Addendum; or (ii) an assertion by any
governmental regulatory agency (or Lender believes that there is a substantial
risk of such assertion) of a failure to comply with Borrower’s obligations under
this Addendum, then (i) Lender and Borrower will meet and resolve any such issue
in good faith to the satisfaction of Borrower, Lender, and any governmental
regulatory agency, and (ii) upon request of Lender, Borrower will cooperate and
assist with any assignment of the financing agreements from Hercules Technology
II, L.P. to Hercules Technology Growth Capital, Inc.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ADVANCE REQUEST
 
To:
Date:
December 29, 2011



 
Hercules Technology II, L.P.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Facsimile:  650-473-9194
Attn: Chad Norman



 
Neoprobe Corporation (“Borrower”) hereby requests from Hercules Technology II,
L.P. (“Lender”) an Advance in the amount of Seven Million Dollars ($7,000,000)
on December 29, 2011 (the “Advance Date”) pursuant to the Loan and Security
Agreement between Borrower and Lender (the “Agreement”). Capitalized words and
other terms used but not otherwise defined herein are used with the same
meanings as defined in the Agreement.
 
Please:
 
(a)
Issue a check payable to Borrower
________
     
 
                        or
       
(b)
Wire Funds to Borrower’s account
________
       
Bank:
   
Address:
         
ABA Number:
   
Account Number:
   
Account Name:
 



Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to:  (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan
Documents.  Borrower understands and acknowledges that Lender has the right to
review the financial information supporting this representation and, based upon
such review in its sole discretion, Lender may decline to fund the requested
Advance.

 
 

--------------------------------------------------------------------------------

 

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.
 
Borrower shall notify Lender promptly before the funding of the Loan if any of
the matters that have been represented above shall not be true and correct on
the Borrowing Date and if Lender has received no such notice before the Advance
Date then the statements set forth above shall be deemed to have been made and
shall be deemed to be true and correct as of the Advance Date.
 
Executed as of December 29, 2011.
 
NEOPROBE CORPORATION
 
By:
   
TITLE:  Senior Vice President and CFO
 
PRINT NAME:  Brent L. Larson


 
 

--------------------------------------------------------------------------------

 

ATTACHMENT TO ADVANCE REQUEST
 
Dated: December 29, 2011
 
Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:
 
Name:
Neoprobe Corporation
   
Type of organization:
Corporation
   
State of organization:
Delaware
   
Organization file number:
2159135

 
Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current locations are as follows:
 
Neoprobe Corporation
 
425 Metro Place North, Suite 300
 
Dublin, OH 43215

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
SECURED TERM PROMISSORY NOTE
 
$7,000,000
Advance Date:  December 29, 2011
     
Maturity Date:  December 1, 2014 (subject to extension in accordance with terms
of the Loan Agreement)

 
FOR VALUE RECEIVED, Neoprobe Corporation, a Delaware corporation (the
“Borrower”) promises to pay to the order of Hercules Technology II, L.P., a
Delaware limited partnership or the holder of this Note (the “Lender”) at 400
Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or such other place of payment
as the holder of this Secured Term Promissory Note (this “Promissory Note”) may
specify from time to time in writing, in lawful money of the United States of
America, the principal amount of Seven Million Dollars ($7,000,000) or such
other principal amount as Lender has advanced to Borrower, together with
interest at a floating rate of interest equal to  the greater of either (i) the
United States Prime Rate as reported in The Wall Street Journal plus 6.75%, and
(ii) 10.0% based upon a year consisting of 360 days, with interest computed
daily based on the actual number of days in each month.
 
This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated December 29,
2011, by and between Borrower and Lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”), and is entitled to the benefit and security of the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement), to which
reference is made for a statement of all of the terms and conditions
thereof.  All payments shall be made in accordance with the Loan Agreement,
including the right of Borrower to pay a portion of the amounts due and owing
under this Promissory Note in shares of Common Stock in accordance with, and
subject to the limitations set forth in, Section 2.1(f) of the Loan Agreement
(including the requirement that any shares of Common Stock issuable by Borrower
upon conversion of this Note are subject to an effective resale registration
statement or are eligible for resale to the public pursuant to Rule 144 without
any limitation).  All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein.  An Event of
Default under the Loan Agreement shall constitute a default under this
Promissory Note.
 
Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law.   Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense.  This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California.  This Promissory Note shall be governed by and construed and
enforced in accordance with, the laws of the State of California, excluding any
conflicts of law rules or principles that would cause the application of the
laws of any other jurisdiction.

 
 

--------------------------------------------------------------------------------

 
 
NEOPROBE CORPORATION
     
By:
         
Title:
   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER
 
1.  Borrower represents and warrants to Lender that Borrower’s current name and
organizational status as of the Closing Date is as follows:
 
Name:
Neoprobe Corporation
   
Type of organization:
Corporation
   
State of organization:
Delaware
   
Organization file number:
2159135



2.  Borrower represents and warrants to Lender that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:
 
Name:  Neoprobe Corporation
Used during dates of: 11/16/83 to present
Type of Organization:  C corporation
State of organization: Orig. OH; Reincorp. in DE 4/28/88
Organization file Number: 2159135 (DE)
Borrower’s fiscal year ends on 12/31
Borrower’s federal employer tax identification number is: 31-1080091
 
3.  Borrower represents and warrants to Lender that its chief executive office
is located at 425 Metro Place North, Suite, 300, Dublin, OH  43017.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
COMPLIANCE CERTIFICATE
 
Hercules Technology II, L.P.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
 
Reference is made to that certain Loan and Security Agreement dated as of
December 29, 2011 and all ancillary documents entered into in connection with
such Loan and Security Agreement all as may be amended from time to time,
(hereinafter referred to collectively as the “Loan Agreement”) between Hercules
Technology II, L.P. (“Hercules”) as Lender and Neoprobe Corporation (the
“Company”) as Borrower. All capitalized terms not defined herein shall have the
same meaning as defined in the Loan Agreement.
 
The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies that in accordance with the terms and
conditions of the Loan Agreement, the Company is in compliance for the period
ending ___________ of all covenants, conditions and terms and hereby reaffirms
that all representations and warranties contained therein are true and correct
on and as of the date of this Compliance Certificate with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, after giving effect in all
cases to any standard(s) of materiality contained in the Loan Agreement as to
such representations and warranties.  Attached are the required documents
supporting the above certification.  The undersigned further certifies that
these are prepared in accordance with GAAP (except for the absence of footnotes
with respect to unaudited financial statement and subject to normal year end
adjustments) and are consistent from one period to the next except as explained
below.
 
REPORTING REQUIREMENT
REQUIRED
CHECK IF ATTACHED
     
Interim Financial Statements
Monthly within 30 days
       
Interim Financial Statements
Quarterly within 30 days
       
Audited Financial Statements
FYE within 150 days
 

 
Very Truly Yours,
     
Neoprobe Corporation
       
By:
         
Name:
         
Its:
   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF JOINDER AGREEMENT
 
This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[          ], 20[  ], and is entered into by and between__________________., a
___________ corporation (“Subsidiary”), and Hercules Technology II, L.P., a
Delaware limited partnership, as a Lender.
 
RECITALS
 
A.  Subsidiary’s Affiliate, Neoprobe Corporation (“Company”) [has
entered/desires to enter] into that certain Loan and Security Agreement dated as
of December __, 2011, with Lender, as such agreement may be amended (the “Loan
Agreement”), together with the other agreements executed  and delivered in
connection therewith;
 
B.  Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;
 
AGREEMENT
 
NOW THEREFORE, Subsidiary and Lender agree as follows:
 
1.
The recitals set forth above are incorporated into and made part of this Joinder
Agreement.  Capitalized terms not defined herein shall have the meaning provided
in the Loan Agreement.

 
2.
By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were Borrower (as defined in
the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that Lender shall have no duties, responsibilities or obligations to
Subsidiary arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith.  Rather, to the
extent that Lender has any duties, responsibilities or obligations arising under
or related to the Loan Agreement or the other agreements executed and delivered
in connection therewith, those duties, responsibilities or obligations shall
flow only to Company and not to Subsidiary or any other person or entity.  By
way of example (and not an exclusive list): (a) Lender’s providing notice to
Company in accordance with the Loan Agreement or as otherwise agreed between
Company and Lender shall be deemed provided to Subsidiary; (b) a Lender’s
providing an Advance to Company shall be deemed an Advance to Subsidiary; and
(c) Subsidiary shall have no right to request an Advance or make any other
demand on Lender.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]
 
SUBSIDIARY:
 
_________________________________.


By:
Name:
Title:
 
Address:
 
Telephone: ___________
Facsimile: ____________



HERCULES TECHNOLOGY II, L.P.,
a Delaware limited partnership
 
By: Hercules Technology SBIC Management, LLC,
its General Partner
 
By: Hercules Technology Growth Capital, Inc.,
its Manager
 
By:
 
Name:
 
Its:
 



Address:
400 Hamilton Ave., Suite 310
Palo Alto, CA 94301
Facsimile:  650-473-9194
Telephone:  650-289-3060

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
ACH DEBIT AUTHORIZATION AGREEMENT
 
Hercules Technology II, L.P.
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
 
Re:  Loan and Security Agreement dated as of December 29, 2011 between NEOPROBE
CORPORATION (“Borrower”) and Hercules Technology II, L.P. (“Company”) (the
“Agreement”)
 
In connection with the above referenced Agreement, Borrower hereby authorizes
the Company to initiate debit entries for the periodic payments due under the
Agreement to Borrower’s account indicated below.  Borrower authorizes the
depository institution named below to debit to such account.


DEPOSITORY NAME
BRANCH
   
CITY
STATE AND ZIP CODE
   
TRANSIT/ABA NUMBER
ACCOUNT NUMBER



This authority will remain in full force and effect so long as any amounts are
due under the Agreement.
 
NEOPROBE CORPORATION
 
By:
     
Date:
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
REPAYMENT ELECTION NOTICE
 
[INSERT DATE]
 
Hercules Technology II, L.P.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
 
Reference is made to that certain Loan and Security Agreement dated December 29,
2011 and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) between Hercules Technology
II, L.P., each as a Lender, and Neoprobe Corporation (the “Company”) as
Borrower. All capitalized terms not defined herein shall have the same meaning
as defined in the Loan Agreement.
 
Borrower hereby irrevocably elects to make [the Principal Installment Payment in
the amount of $_________ due on [________](the “Delivery Date”) in shares of
Common Stock in accordance with Section 2.1(f) of the Loan Agreement][an
Optional Prepayment in the amount of $_________ on [________](the “Delivery
Date”) in shares of Common Stock in accordance with Section 2.1(f) of the Loan
Agreement].1   The number of shares of Common Stock to be delivered to Lender,
on or prior to the Delivery Date, is [_____________], which amount was
determined in accordance with Section 2.1(f) of the Loan Agreement.  The stock
certificates shall be delivered free and clear of any restrictive legends.
 
Borrower hereby represents, warrants and certifies to Lender that, as of the
date hereof, all of the Conversion Conditions have been satisfied.  Borrower
acknowledges and agrees that its right to pay the [Principal Installment
Payment][Optional Prepayment] in Common Stock in accordance with this Conversion
Election Notice is subject to the satisfaction of all of the Conversion
Conditions on the Delivery Date and, to the extent any of the Conversion
Conditions are not satisfied on the Delivery Date, Borrower shall pay the
[Principal Installment Payment][Optional Prepayment] in cash.
 
Sincerely,
     
NEOPROBE CORPORATION
       
By:
         
Name:
         
Its:
   

 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 